TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00310-CR







Joel Peer, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0960409, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING







PER CURIAM


	The district court found appellant guilty of aggravated robbery and assessed punishment
at imprisonment for twenty-five years.  Tex. Penal Code Ann. § 29.03 (West 1994).

	Appellant's court-appointed attorney filed a brief concluding that the appeal is frivolous and
without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
advancing contentions which counsel says might arguably support the appeal.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); 
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro se brief. 
No pro se brief has been filed.

	We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  A discussion of the contentions advanced in counsel's brief would serve no beneficial
purpose.

	The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Kidd and B. A. Smith

Affirmed

Filed:   January 9, 1997

Do Not Publish